     Case: 1:19-cv-01717 Document #: 85 Filed: 12/20/19 Page 1 of 1 PageID #:482

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Watts Coordinated Pretrial Proceedings
                                             Plaintiff,
v.                                                          Case No.: 1:19−cv−01717
                                                            Honorable Andrea R. Wood
Kallatt Mohammed
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 20, 2019:


        MINUTE entry before the Honorable Sheila M. Finnegan: Motion hearing held on
12/20/2019 as to Individual Officers' motion for entry of a protective order [81] in relation
to ongoing deposition of Defendant Nichols. The motion is denied for reasons stated on
the record.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
